Citation Nr: 1722842	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  11-23 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for thyroid cancer, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from May 2002 to October 2002 and from January 2003 to May 2004.  She also had additional service in the Army Reserve.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This case was most recently before the Board in January 2017, at which time it was remanded to obtain an opinion from the Under Secretary for Health pursuant to 38 C.F.R. § 3.311 (2016).  This matter has now returned to the Board for further appellate action.  In accordance with the remand, the RO obtained an opinion from the Under Secretary for Health in February 2017.  The Board thus finds the RO in substantial compliance with the January 2017 remand, and adjudication may proceed at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2014.  A copy of the transcript of that hearing has been associated with the claims file.   


FINDINGS OF FACT

1.  The Veteran's cumulative in-service exposure to ionizing radiation measured no more than 161 millirem (0.161 rem).

2.  Although it is a radiogenic disease, the competent and credible evidence fails to establish that the Veteran's thyroid cancer is etiologically related to her active service, to include any in-service exposure to ionizing radiation.


CONCLUSION OF LAW

Thyroid cancer was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107(b) (2016); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for thyroid cancer, contending that her thyroid cancer is the direct result of military service, specifically her exposure to ionizing radiation while stationed in Iraq from March 2003 to March 2004.  The Veteran was a water purification specialist during service and testified that she worked with water contaminated by shipwrecks, munitions, and bombings, which exposed her to radiation.  The medical evidence reflects that the Veteran was diagnosed with papillary cancer of the thyroid in 2011. 

Establishing service connection for a disability on the basis of exposure to ionizing radiation during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompasses a variety of different forms of cancer.  Under this section, a "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means onsite participation in a test, or within six months of a test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki following World War II, or presence at other certain specified sites.  38 C.F.R. § 3.309(d)(3) (2016).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

Second, when the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of a "radiogenic disease," such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4) (2016).  When it has been determined that:  (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  38 C.F.R. § 3.311(b)(1) (2016).  

When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1) (2016).  The medical advisor must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1) (2016).

At the outset, the Board notes that the Veteran is not a "radiation-exposed veteran" for purposes of 38 C.F.R. § 3.309(d)(3), as there is no evidence that she participated in one of the listed radiation-risk activities, such as on-site participation in an atmospheric detonation of a nuclear device, service in Hiroshima or Nagasaki following World War II, or any other specified activity.  Moreover, the Veteran has not asserted such participation.  Thus, presumptive service connection under 38 C.F.R. § 3.309(d) is not warranted.  

The Board next considers whether service connection is warranted for a radiogenic disease under 38 C.F.R. § 3.311.  The medical evidence of record shows that the Veteran was diagnosed with papillary cancer of the thyroid in April 2011, and thyroid cancer is listed as a radiogenic disease.  38 C.F.R. § 3.311(b)(2) (2016).  Thus, the question before the Board is whether it is at least as likely as not that the Veteran's thyroid cancer is attributable to the amount of radiation exposure she received during service in Iraq. 

Initially, the Board observes that in letters dated January 2015 and March 2016, the VA RO requested additional information from the Veteran regarding her handling of depleted uranium from 2003 to 2004.  Specifically, the Veteran was asked to describe what uranium objects she handled, how those objects were used, and whether she experienced any unusual circumstances such as embedded or ingested fragments.  Review of the record reflects that the Veteran did not respond to the VA RO's requests.  In August 2010, the Veteran submitted a lay statement from a fellow company member, B. K., who witnessed the removal of the Veteran's gas mask during an alarm on base in Kuwait.  However, B. K. stated that she did not know whether the alarm was due to a chemical attack or simply the launching of defense missiles, and she provided no information regarding radiation exposure.  Accordingly, B. K.'s statement is not probative with regard to the issue of the Veteran's exposure to radiation.  

In addition, requests from the Personnel Information Exchange System and the Army Dosimetry Center were returned negative for any records of the Veteran having been exposed to radiation in service, and her file does not contain a DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation).  Nevertheless, in accordance with the procedures set forth in 38 C.F.R. § 3.311(c), the Veteran's claims regarding exposure were sent to VA's Director, Compensation Service, who obtained an advisory medical opinion regarding the etiology of the Veteran's thyroid cancer.

In February 2017, the Director, Compensation Service, obtained an advisory medical opinion from the Director of the Post-911 Era Environmental Health Program, Dr. M. M., regarding the Veteran's estimated radiation exposure during service.  Since there were no records regarding the Veteran's actual radiation exposure, Dr. M. M. estimated exposure based on the dosage that would be assigned to the driver of a fully loaded Mark 1 Abrams tank (i.e., one with a full load of depleted uranium projectiles and depleted uranium shielding in the tank turret and body).  According to the World Health Organization, such a tank driver would have the highest known documented dose from working in the vicinity of depleted uranium and could receive as much as 0.3 microsieverts per hour, or 90 microsieverts (9 millirems) per month based on driving a tank for 10 hours a day for 30 days.  Applying this dose estimate to the Veteran, who had 17 months of active service, Dr. M. M. estimated her total dose of radiation exposure as 161 millirem (0.161 rem).  However, according to the Health Physics Society's May 2016 position statement on radiation risk, below levels of about 10 rem above the background dose from all sources combined, the observed radiation effects in people are not statistically different from zero.  Thus, Dr. M. M. opined that because the Veteran's lifetime total radiation dose did not exceed 10 rem above natural background, it is unlikely that her papillary cancer of the thyroid was caused by exposure to ionizing radiation during military service.  

In a February 2017 memorandum, the Director, Compensation Service, adopted Dr. M. M.'s findings with regard to the Veteran's radiation exposure during service and concluded that there was no reasonable possibility that the Veteran's papillary cancer of the thyroid was caused by such exposure.  The Board finds that the Director's opinion complies with the requirements of 38 C.F.R. § 3.311(c) and is of significant probative value in this case.  The opinion considers the Veteran's medical history and age at exposure, as well as the findings of Dr. M. M.  Moreover, a review of the evidence of record indicates that the information supplied to the Director was accurate, and there was no reason to conclude that the Director's conclusions were made based on an incorrect factual basis.  See 38 C.F.R. § 3.311(e) (2016).    

Thus, in view of the findings of the Director, Compensation Service, the Board concludes that it is unlikely the Veteran's thyroid cancer is related to exposure to ionizing radiation during service.  Additionally, the Veteran has not presented any evidence that might rebut that conclusion. 

Third, although it has been the Veteran's primary assertion that her thyroid cancer is attributable to ionizing radiation exposure, she is not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2016).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, there is no evidence (lay or medical) suggesting that the Veteran's thyroid cancer manifested within one year of her separation in service.  In fact, her thyroid cancer was not diagnosed until nearly 7 years after separation.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As malignant tumors are chronic diseases, the theory of continuity of symptomatology is applicable to the Veteran's claim.  However, there is no evidence that the Veteran's symptoms of thyroid cancer started in service and continued thereafter.  Therefore, application of 38 C.F.R. § 3.303(b) is not warranted.

Turning to the theory of direct service connection, the Board concludes that service connection for thyroid cancer is not warranted on a direct basis.  First, the Veteran's service treatment records do not reflect complaints of, treatment for, or any diagnosis related to thyroid cancer during service, and she does not contend otherwise.  As noted above, the first indication of thyroid cancer was not until its initial diagnosis in April 2011, nearly 7 years after the Veteran separated from service.  Moreover, the Veteran does not claim that her thyroid cancer has been present since active duty or is in any way directly related to active service (other than through the purported radiation exposure).  Therefore, continuity of symptomatology has not been established through the competent medical evidence of record or through the Veteran's statements.

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and a current disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's thyroid cancer to active duty, despite her contentions to the contrary.  In this regard, the evidence of record does not reflect a relationship between thyroid cancer and active duty service, nor has any medical professional opined that the Veteran's thyroid cancer is related to active duty.

The Board has considered the Veteran's lay statements relating her thyroid cancer to active service.  Lay evidence is considered competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Here, the Veteran is not competent to provide an opinion regarding the etiology of her thyroid cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  In addition, because thyroid cancer is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Accordingly, the Veteran's lay statements relating her thyroid cancer to active service are not competent medical evidence and on that basis, they lack probative value.
  
In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  However, there is no competent evidence to support the award of service connection under this theory.  Specifically, there is no evidence indicating a connection between the Veteran's thyroid cancer and any of her service-connected disabilities, which include folliculitis, generalized anxiety disorder, bilateral foot tendonitis and fasciitis, left shoulder strain, and chronic bronchitis.  

In sum, the Board finds that the weight of the competent evidence does not demonstrate a nexus between the Veteran's thyroid cancer and active duty.  Significantly, there is no medical evidence of record indicating such a relationship.  Thus, service connection is not warranted on either a direct or secondary basis.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for thyroid cancer.  Therefore, her claim must be denied.







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for thyroid cancer, to include as a result of exposure to ionizing radiation, is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


